UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-16772 A. Full title of the plan and address of the plan: Peoples Bancorp Inc. Retirement Savings Plan 138 Putnam Street, P.O. Box 738 Marietta, Ohio 45750 Attn: The Retirement Planning Committee B. Name of issuer of the securities held pursuant to the plan and address of its principal executive office: Peoples Bancorp Inc. 138 Putnam Street, P.O. Box 738 Marietta, Ohio 45750 SIGNATURES The Plan. Pursuant to the requirements of the Securities and Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP INC. RETIREMENT SAVINGS PLAN Date: June 19, 2007 By:/s/ JOHN E. DAKESIAN John E. Dakesian Chairperson, Retirement Plan Committee Peoples Bancorp Inc. Retirement Savings Plan EIN 31-0987 Accountants’ Report and Financial Statements December 31, 2006 and 2005 Peoples Bancorp Inc. Retirement Savings Plan December 31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 9 Back to Contents Report of Independent Registered Public Accounting Firm Plan Administrator Peoples Bancorp Inc. Retirement Savings Plan Marietta, Ohio We have audited the accompanying statements of net assets available for benefits of Peoples Bancorp Inc. Retirement Savings Plan as of December 31, 2006 and 2005 and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Peoples Bancorp Inc. Retirement Savings Plan as of December 31, 2006 and 2005, and the changes in its net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD, LLP BKD, LLP Cincinnati, Ohio June 14, 2007 Federal Employer Identification Number:44-0160260 Page 1 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, 2006 and 2005 Assets 2006 2005 Investments, at fair value $24,364,355 $22,392,505 Employer’s contributions receivable 17,225 10,308 Net Assets Available for Benefits $24,381,580 $22,402,813 See Notes to Financial Statements2 Page2 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2006 and 2005 2006 2005 Investment Income Net appreciation in fair value of investments $1,580,508 $1,169,596 Interest and dividends 821,875 467,165 Net investment income 2,402,383 1,636,761 Contributions Employer 680,966 641,666 Participants 1,353,995 1,258,577 Rollovers 187,122 229,406 2,222,083 2,129,649 Total additions 4,624,466 3,766,410 Deductions Benefits paid to participants 2,588,791 1,683,539 Administrative expenses 56,908 50,551 Total deductions 2,645,699 1,734,090 Net Increase 1,978,767 2,032,320 Net Assets Available for Benefits, Beginning of Year 22,402,813 20,370,493 Net Assets Available for Benefits, End of Year $24,381,580 $22,402,813 See Notes to Financial Statements3 Page 3 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 Note 1. Description of the Plan The following description of the Plan provides only general information.Participants should refer to the Plan Document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the plan administrator. General The Plan is a defined contribution plan sponsored by Peoples Bancorp Inc. (Company) for the benefit of its full-time employees who have at least one hour of service and are age 21 or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA).AMVESCAP National Trust Company is the trustee and serves as the custodian of the Plan. Contributions The Plan permits eligible employees through a salary deferral election to make annual contributions of up to 100% of eligible compensation.Employee rollover contributions are also permitted.The Company makes matching contributions of 100% of the employees’ salary deferral amounts up to 3% of the employees’ compensation and 50% of the employees’ salary deferral amounts on the next 2% of the employees’ compensation.Company profit-sharing contributions are discretionary as determined by the Company’s Board of Directors.Contributions are subject to certain limitations.Forfeitures are used to reduce Company contributions. Participant Investment Account Options Investment account options available include various funds.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily. The Plan document also includes an automatic deferral feature whereby a participant is treated as electing to defer a certain percentage of eligible compensation unless the participant made an affirmative election otherwise. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Company’s contribution and plan earnings and is charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Page 4 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 Vesting Participants are immediately vested in their voluntary contributions and the Company’s profit sharing and matching contributions plus earnings thereon. Payment of Benefits Upon termination of service, an employee may elect to receive either a lump-sum amount equal to the value of his account or a monthly, quarterly, or annual installments over a period of not more than the participant’s assumed life expectancy. Participant Loans The Plan document includes provisions authorizing loans from the Plan to active eligible participants.Loans are made to any eligible participant demonstrating a qualifying need.The minimum amount of a loan shall be $1,000.The maximum amount of a participant’s loan is determined by the available loan balance restricted to the lesser of $50,000 or 50% of the participant’s vested account balance.All loans are covered by demand notes and are repayable over a period not to exceed five years (except for loans for the purchase of a principal residence) through payroll withholdings unless the participant is paying the loan in full.Interest on the loans is based on local prevailing rates as determined by the plan administrator. Plan Termination Although it has not expressed an intention to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA. Note 2. Summary of Significant Accounting Policies Method of Accounting The accompanying financial statements are prepared on the accrual method of accounting. Page5 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Participant loans are valued at cost, which approximates fair value. The investments in Peoples Bancorp Inc. Common Stock, has been unitized and is comprised of cash and Peoples Bancorp Inc. Common Stock.The Plan holds between 3% and 5% of these units in cash in order to provide liquidity for timely distributions.At December 31, 2006 and 2005 these units are comprised of 246,965 and 268,837 shares of Peoples Bancorp Inc. Common Stock and cash of $262,107 and $375,685, respectively. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Plan Tax Status The Plan obtained its latest determination letter on January 30, 2004, in which the Internal Revenue Service stated that the Plan and related trust, as then designed, were in compliance with the applicable requirements of the Internal Revenue Code and therefore not subject to tax. Payment of Benefits Benefit payments to participants are recorded upon distribution. Page6 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 Note 3. Investments The Plan’s investments are held by a bank-administered trust.The Plan’s investments (including investments bought, sold and held during the year) appreciated (depreciated) in fair value are presented in the following table.Investments that represented 5% or more of the Plan’s assets are separately identified. 2006 Net Appreciation in Fair Value During Year Fair Value at End of Year Investments at fair value as determined by quoted market price Mutual funds Columbia Acorn-Z $102,857 $2,193,975 Neuberger Berman International 140,391 1,317,494 American Growth Fund of America 74,103 1,585,623 Dodge & Cox Common Stock 155,763 1,682,233 Dodge & Cox Balanced 148,270 2,438,674 Other 68,920 1,900,723 Common/collective trust funds INVESCO 500 Index Trust 295,764 2,175,713 INVESCO Stable Value Trust 588 2,026,182 Other 79,838 1,094,463 Peoples Bancorp Inc. common stock units 514,014 7,645,276 1,580,508 24,060,356 Investments at cost which approximates market Participant loans –– 303,999 Total investments $1,580,508 $24,364,355 Page7 Back to Contents Peoples Bancorp Inc. Retirement Savings Plan Notes to Financial Statements December 31, 2006 and 2005 2005 Net Appreciation (Depreciation) in Fair Value During Year Fair Value at End of Year Investments at fair value as determined by quoted market price Mutual funds Columbia Acorn-Z Fund $116,683 $2,110,752 Neuberger Berman International 159,209 1,181,011 American Growth Fund of America 123,434 1,222,184 Dodge & Cox Common Stock 60,855 1,284,637 Dodge & Cox Balanced 46,580 1,944,220 Dreyfus Mid Cap Index 47,134 1,146,569 Other (57,374) 469,008 Common/collective trust funds INVESCO 500 Index Trust 86,062 1,909,988 INVESCO Stable Value Trust –– 1,885,650 Other 57,776 946,530 Peoples Bancorp Inc. common stock units 529,237 8,047,126 1,169,596 22,147,675 Investments at cost whichapproximates market Participant loans –– 244,830 Total investments $1,169,596 $22,392,505 Interest and dividends realized on the Plan’s investments for the years ended 2006 and 2005 were $821,875 and $467,165, respectively. Note 4. Party-in-Interest Transactions Party-in-interest transactions include those with fiduciaries or employees of the Plan, any person who provides services to the Plan, an employer whose employees are covered by the Plan, an employee organization whose members are covered by the Plan, a person who owns 50 percent or more of such employer or employee association, or relatives of such persons. The Plan holds common stock of Peoples Bancorp Inc., which is the plan sponsor.The Plan also invests in certain funds of the Plan trustee.The Plan paid $56,908 and $47,844 of recordkeeping fees to AMVESCAP National Trust Company during 2006 and 2005, respectively.The Company provides certain administrative services at no cost to the plan. Page8 Back to Contents Supplemental Schedule Back to Contents Peoples Bancorp Inc. Retirement Savings Plan EIN 31-0987 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) December 31, 2006 Identity of Issuer Description of Investment Current Value American Century Strategic Allocation Conservative Fund 22,454 Units $127,542 American Century Strategic Allocation Moderate Fund 22,693 Units 159,081 American Century Strategic Allocation Aggressive Fund 47,735 Units 397,158 Columbia Acorn-Z Fund 73,846 Units 2,193,975 Neuberger Berman International 49,013 Units 1,317,494 *Invesco 500 Index Trust 57,711 Units 2,175,713 *Invesco Structured Small Cap Value Equity Trust 3,457 Units 449,230 *Invesco Core Fixed Income Trust 18,850 Units 645,233 *Invesco Stable Value Trust 2,026,182 Units 2,026,182 *Peoples Bancorp Inc. Common Stock Units 417,319 Units 7,645,276 American Growth Fund of America 48,239 Units 1,585,623 Dodge & Cox Common Stock Fund 10,962 Units 1,682,233 Dodge & Cox Balanced Fund 28,005 Units 2,438,674 Dreyfus Mid Cap Index 38,317 Units 1,120,786 American Funds Capital Income 1,573 Units 96,156 Participant loans Interest rates ranging from 6.00% to 10.25% 303,999 $24,364,355 *Parties-in-interest Page9
